internal_revenue_service department of the treasury index no washington oc contact person telephone number in heterence to cc dom p si - plr-116661-98 dec 1s i t i i a di year dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 b of the internal_revenue_code the information submitted states that x was incorporated on the sole shareholder of x is a di of year president represents that a form_2553 election by a small_business_corporation was prepared to be effective for x's first taxable_year year for x reflects the shareholder's intent to have x treated as an sdollar_figure corporation but a failed to mail it the ss-4 filed as x's a x and a agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation sec_1362 5s of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year the secretary determines that there was reasonable_cause b based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year be an s_corporation by filing form_2553 with the appropriate service_center effective for its year taxable_year within accordingly provided that x makes an election to er days following the date of this letter then such election will be treated as timely made for x's year taxable_year this letter should be attached to the form_2553 a copy of except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 b of the code oe this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours j ot hgtege pce wt j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
